DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23, 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 23 and 24 originally depend on claim 21, which defines specific compounds binding MAST4 nucleic acid. Claims 23 and 24 add a limitation that such compound is CRISPR-Cas comprising guide RNA, such RNA is not present in the list of compounds of claim 21. Therefore claims 23 and 24 expand scope of claim 21 instead of limiting it.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 25-27, 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vadolas (US 2014/0031412, January 2014, of record).
Vadolas discloses siRNA of SEQ ID NO: 133 (see sequence listing, paragraph [0017]), which is 100% complementary to nucleotides 4264-4278 of instant SEQ ID NO: 8 and can be used for treatment of diseases in humans (see Abstract, paragraph [0014]), administered orally (see paragraph [0101]), therefore it is inherent that such siRNA is introduced into eukaryotic cells of human including fibroblasts and chondrocytes. Such administration is expected to lead to production of extracellular matrix in the absence of evidence to the contrary. Limitations of claim 27 are effects which are expected to happen upon such administration in the absence of evidence to the contrary. Vadolas do not teach prevention of joint disease as recited in claims 30-34, but the administration of siRNAas above satisfying structural requirements of claim 31 is expected to prevent joint disease in the absence of evidence to the contrary.

Claim(s) 21, 22 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiya et al (US 2014/024SS92, August 2014, of record).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 21-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiya et al (US 2014/024SS92, August 2014, of record) and in further view of Cong et al (Science, 2013, vol.339, 819-823, cited from IDS).
Teachings of Ochiya et al are discussed above.
Ochiya et al do not teach using dual guide RNA comprising CRISPR RNA and transactivating crRNA for MAST4 suppression.
Cong et al teach CRISPR/Cas systems operational in eukaryotic cells, which can cleave genes in precise locations (see Abstract), using dual guide RNA comprising CRISPR RNA and transactivating crRNA (see Figure 2), allowing precise gene silencing.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the system taught by Cong et al in the methods of Ochiya et al. One of the ordinary skill in the art would be motivated to do so, because Cong et al teach a precise way of gene suppression, which is as effective as suppression of gene expression by siRNA, taught by Ochiya et al.

Allowable Subject Matter
Claims 37-40 are allowed.
Claims 28, 29, 35, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 
Previous 112 rejections are withdrawn in view of new amendments, arguments are moot.
Concerning Vadolas et al reference Applicant argues that the reference is not relevant to instant claims. In response it is noted that the reference teaches siRNA which targets instant SEQ ID NO: 8 from instant claims 22 and 31, therefore such siRNA is expected to be an inhibitor of MAST4, and such siRNA can be used for disease treatment according to the reference. Instant claims 30-34 recite prevention of joint disease, which means that when the siRNA is administered for treatment of any other disease, it will prevent joint disease, in the absence of evidence to the contrary. Therefore rejection is maintained. 
Concerning Ochiya et al reference Applicant argues that the reference refers to tumor biology, irrelevant to the methods of producing extracellular matrix. In response the reference teaches siRNAs targeting MAST4 and studies their effect in eukaryotic cells. The active step of instant claim 21 is administration of such siRNA to eukaryotic cell, which is taught by the reference, therefore the effect of producing extracellular matrix is expected to happen in the absence of evidence to the contrary. Rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635